Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Large Cap Fund Evolution Small Cap Fund Evolution Total Return Fund (the “Funds”) each a Series of the DIREXION FUNDS (the “Trust”) Supplement dated July 9, 2008 to the Prospectus dated December 28, 2007 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY EVOLUTION SMALL CAP FUND AND EVOLUTION TOTAL RETURN FUND On May 7, 2008, the Board of Trustees of the Direxion Funds approved changes to the names and principal investment policies of the Evolution Small Cap Fund and the Evolution Total Return Fund. Effective September 8, 2008, the Evolution Small Cap Fund will be renamed the Evolution Market Leaders Fund.This Fund will invest primarily in equity securities, either directly through individual stocks and American Depositary Receipts or indirectly through securities that invest in or are a derivative of equity securities. Effective September 8, 2008, the Evolution Total Return Fund will be renamed the Evolution Alternative Investment Fund.This Fund will invest primarily in securities, including equities and interest bearing fixed income securities, having a low or negative correlation with the S&P
